DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (KR 10-2015-0061548 A) in view of Woo et al (US 2014/0176525 A1).

Claim 1, Park (Fig. 3-22) discloses a display device (Fig. 3) comprising: 
a display panel (110; Fig. 3), including a sub-pixel (P; Fig. 3), for displaying an image (See translation; wherein discloses “one unit pixel for displaying one image”); 
a data line (DL1-DLn; Fig. 3) coupled to the sub-pixel (P; Fig. 3);
a gate line (SL1-SLm; Fig. 3) coupled to the sub-pixel (P; Fig. 3);
a reference line (RL1-RLn; Fig. 3) coupled to the sub-pixel (P; Fig. 3);
a data driver (50; Fig. 3) configured to apply a data voltage (DATA; Fig. 3) to the data line (DL1-DLn; Fig. 3) of the sub-pixel (P; Fig. 3); 
a scan driver (140; Fig. 3) configured to apply a gate signal (SP1; Fig. 6) to the gate line (SL1-SLm; Fig. 3) of the sub-pixel (P; Fig. 3);
a sensing circuit (154 and 156; Fig. 5) coupled to the sub-pixel (RL1-RLn; Fig. 5; and P; Fig. 3),
wherein a gate voltage (VGH1; Fig. 3) of the gate signal (SP1; Fig. 8) is compensated (Fig. 8; See translation; wherein discloses compensation the voltage levels of VGH1 is based on the sensing data Sdata) based on a sensing voltage (Sdata; Fig. 3) sensed from the sub-pixel (RL1-RLn; Fig. 3).  
Park does not expressly disclose a sensing circuit coupled to the sub-pixel, the sensing circuit including a first voltage circuit and a second voltage circuit, the first and second voltage circuits coupled to the reference line, the first voltage circuit configured to output a first reference voltage during a sensing mode and the second voltage circuit configured to output a second reference voltage for a driving mode, and
wherein the first reference voltage is lower than the second reference voltage.
Woo (Fig. 4-6) discloses a sensing circuit (230, 240b, and 250; Fig. 5) coupled to the sub-pixel (PC; Fig. 5), the sensing circuit (230, 240b, and 250; Fig. 5) including a first voltage circuit (250 and GND; Fig. 5) and a second voltage circuit (240b and Vpre_r; Fig. 5), the first (250 and GND; Fig. 5) and second voltage circuits 240b and Vpre_r; Fig. 5) coupled to the reference line (RL; Fig. 5), the first voltage circuit (250 and GND; Fig. 5) configured to output a first reference voltage (GND; Fig. 5 and 6; wherein figure shows supplying a ground voltage) during a sensing mode (real time sensing period; Fig. 6) and the second voltage circuit (240b and Vpre_r; Fig. 5) configured to output a second reference voltage (Vpre_r; Fig. 5 and 6) for a driving mode (driving period; Fig. 6), and
wherein the first reference voltage (GND; Fig. 6) is lower (Fig. 6; wherein figure shows GND voltage to be lower than Vpre_r voltage) than the second reference voltage (Vpre_r; Fig. 6).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Park’s display device by applying a driving method, as taught by Park, so to use a display device with a driving method for providing an organic light emitting display device and a method of driving the same, that can prevent a non-uniformity of an image quality due to a sensing error when switching from a driving mode to a sensing mode (Paragraph [0027]).

Claim 2, Park (Fig. 3-22) discloses wherein a level of the gate voltage (VGH1 or VGH2; Fig. 3 and 8) for turning on at least one of a switching transistor (Tsw1; Fig. 6) or a sensing transistor (Tsw2; Fig. 6) included in the sub-pixel (P; Fig. 6) is changed (Fig. 8) based on the sensing voltage (Sdata; Fig. 6) sensed (RL; Fig. 6) from the sub-pixel (P; Fig. 6).  

Claim 3, Park (Fig. 3-22) discloses wherein the level of the gate voltage (SP1 and SP2; Fig. 6) is raised (Fig. 8) in correspondence with a decrease in the driving capability of at least one of the switching transistor or the sensing transistor (See translation; wherein discloses “the present invention generates sensing data Sdata by sensing threshold voltages of the first switching transistor Tsw1 or the second switching transistor Tsw2 for each pixel P, The threshold voltage of the first switching transistor Tsw1 and / or the second switching transistor Tsw2 can be compensated based on the sensing data Sdata for each pixel P”).  

Claim 4, Park (Fig. 3-22) discloses wherein a compensator (Fig. 6) for compensating the gate voltage (Fig. 8) comprises: 
the sensing circuit (154 and 156; Fig. 6) configured to obtain the sensing voltage (Sdata; Fig. 6) sensed (RL; Fig. 6) from the sub-pixel (P; Fig. 6); 
a voltage controller (120; Fig. 6) configured to output a voltage control signal (SPLD1 and SPLD2; Fig. 6) for changing the gate voltage (VGH1 and VGH2; Fig. 6) based on the sensing voltage (Sdata; Fig. 6) received from the sensing circuit (154 and 156; Fig. 6); 
a power supply (130; Fig. 6) configured to compensate the gate voltage (VGH1 and VGH2; 6 and 8) in response to the voltage control signal (SPLD1 and SPLD2; Fig. 6) and outputting the compensated gate voltage (VGH1 and VGH2; 6); and 
a shift register (142 or 144; Fig. 3) configured to receive the compensated gate voltage (VGH1 and VGH2; Fig. 3) from the power supply (130; Fig. 3) and output a gate signal (SP1 and SP2; Fig. 3, 6, and 8) compensated based on the compensated gate voltage (VGH1 and VGH2; 6).  

Claim 5, Park (Fig. 3-22) discloses wherein the shift register (142 or 144; Fig. 3) is configured to: 
receive a compensated first gate voltage (VGH1; Fig. 3) from the power supply (130; Fig. 3) and output a scan signal (SL1; Fig. 3; SP1; Fig. 6) for turning on the switching transistor (Tsw1; Fig. 6) based on the compensated first gate voltage (VGH1; Fig. 3, 6, and 8); and 
receive a compensated second gate voltage (VGH2; Fig. 3) from the power supply (130; Fig. 3) and output a sense signal (SSL1; Fig. 3; SP2; Fig. 6) for turning on the sensing transistor (Tsw2; Fig. 6) based on the compensated second gate voltage (VGH2; Fig. 3, 6, and 8).  

Claim 6, Park (Fig. 3-22) discloses wherein the sensing circuit (154 and 156; Fig. 6) is configured to obtain the sensing voltage (Vsense(RL); Fig. 7) through the reference line (RL; Fig. 6) of the sub-pixel (P; Fig. 6).  

Claim 7, Park (Fig. 3-22) discloses a display device (Fig. 3) comprising: 
a display panel (110; Fig. 3) including a sub-pixel (P; Fig. 3) for displaying an image (See translation; wherein discloses “one unit pixel for displaying one image”), the display panel including (Fig. 3):
a data line (DL1-DLn; Fig. 3) coupled to the sub-pixel (P; Fig. 3);
a gate line (SL1-SLm; Fig. 3) coupled to the sub-pixel (P; Fig. 3);
a reference line (RL1-RLn; Fig. 3) coupled to the sub-pixel (P; Fig. 3);
a data driver (50; Fig. 3) configured to apply a data voltage (DATA; Fig. 3) to the data line (DL1-DLn; Fig. 3) of the sub-pixel (P; Fig. 3); 
a scan driver (140; Fig. 3) configured to apply a gate signal (SP1; Fig. 6) to the gate line (SL1-SLm; Fig. 3) of the sub-pixel (P; Fig. 3);
a sensing circuit (154 and 156; Fig. 5) coupled to the sub-pixel (RL1-RLn; Fig. 5; and P; Fig. 3),
a compensator (150; Fig. 6) configured to apply a sensing data voltage (Vdata; Fig. 6) and at least one of the first reference voltage (Vpre; Fig. 5) and the second reference voltage (Vref; Fig. 6; See translation; wherein discloses “The column driver 150 converts the pixel data DATA into a data voltage Vdata according to the driving of the data driver 152 based on the pixel data DATA and the data control signal DCS, To the data line DL. At the same time, the column driver 150 applies a reference voltage Vref (Vref) to the reference line RL during the addressing period DM_t1 according to the driving of the switching unit 154 based on the data control signal DCS”) to the sub-pixel (P; Fig. 6) and compensate for a switching capability (See translation; wherein discloses “the present invention generates sensing data Sdata by sensing threshold voltages of the first switching transistor Tsw1 or the second switching transistor Tsw2 for each pixel P, The threshold voltage of the first switching transistor Tsw1 and / or the second switching transistor Tsw2 can be compensated based on the sensing data Sdata for each pixel P”) of at least one of transistors (Tsw1 and Tsw2; Fig. 6) included in the sub-pixel (P; Fig. 6) based on a sensing voltage (Sdata; Fig. 6; Vsense(RL); Fig. 7) sensed from a sensing node (n2; Fig. 6) of the sub-pixel (P; Fig. 6).  
Park does not expressly disclose a sensing circuit coupled to the sub-pixel, the sensing circuit including a first voltage circuit and a second voltage circuit, the first and second voltage circuits coupled to the reference line, the first voltage circuit configured to output a first reference voltage during a sensing mode and the second voltage circuit configured to output a second reference voltage for a driving mode, and
wherein the first reference voltage is lower than the second reference voltage.
Woo (Fig. 4-6) discloses a sensing circuit (230, 240b, and 250; Fig. 5) coupled to the sub-pixel (PC; Fig. 5), the sensing circuit (230, 240b, and 250; Fig. 5) including a first voltage circuit (250 and GND; Fig. 5) and a second voltage circuit (240b and Vpre_r; Fig. 5), the first (250 and GND; Fig. 5) and second voltage circuits 240b and Vpre_r; Fig. 5) coupled to the reference line (RL; Fig. 5), the first voltage circuit (250 and GND; Fig. 5) configured to output a first reference voltage (GND; Fig. 5 and 6; wherein figure shows supplying a ground voltage) during a sensing mode (real time sensing period; Fig. 6) and the second voltage circuit (240b and Vpre_r; Fig. 5) configured to output a second reference voltage (Vpre_r; Fig. 5 and 6) for a driving mode (driving period; Fig. 6), and
wherein the first reference voltage (GND; Fig. 6) is lower (Fig. 6; wherein figure shows GND voltage to be lower than Vpre_r voltage) than the second reference voltage (Vpre_r; Fig. 6).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Park’s display device by applying a driving method, as taught by Park, so to use a display device with a driving method for providing an organic light emitting display device and a method of driving the same, that can prevent a non-uniformity of an image quality due to a sensing error when switching from a driving mode to a sensing mode (Paragraph [0027]).

Claim 8, Park (Fig. 3-22) discloses wherein the compensator (Fig. 6) is configured to compensate a gate voltage (SP1 or SP2; Fig. 6 and Fig. 8) for turning on (VGH1 or VGH2; Fig. 8) the at least one of the transistors (Tsw1 or Tsw2; Fig. 6) included in the sub-pixel (P; Fig. 6).  

Claim 9, Park (Fig. 3-22) discloses wherein the compensator (Fig. 6) comprises: 
the sensing circuit (154 and 156; Fig. 6) configured to obtain the sensing voltage (Sdata; Fig. 6); and 
a shift register (142 and 144; Fig. 3) configured to receive a compensated gate voltage (VGH1 and VGH2; Fig. 6 and 3) generated based on the sensing voltage (Sdata, SPLD1, and SPLD2; Fig. 3 and 6) and output a gate signal compensated (SP1 and SP2; Fig. 8) based on the compensated gate voltage (VGH1 and VGH2; Fig. 6 and 3).  

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (KR 10-2015-0061548 A) in view of Park (KR 10-2017-0081033 A).

Claim 10, Park et al (Fig. 3-22) discloses a method of driving (Fig. 18-20) a display device (Fig. 3), the method comprising: 
obtaining a sensing value (Sdata; Fig. 3 and 6; Vsense(RL); Fig. 7) from a sub-pixel (P; Fig. 6) of a display panel (110; Fig. 3) displaying an image (Vdata(Vn1); Fig. 7), including: 
when the sensing value (Vsense(RL); Fig. 7) is different from an initial value (See translation; wherein discloses “The organic light emitting display device according to the second or third example of the present invention is characterized in that the voltage of the scan pulses SP1 and SP2 is controlled according to the drive time DT of the first and / or second switching transistors Tsw1 and Tsw2, The voltage stress of the first and / or second switching transistors Tsw1 and Tsw2 is reduced during the initial driving of the first and / or second switching transistors Tsw1 and Tsw2 by varying the level, And / or the second switching transistors (Tsw1, Tsw2)”) obtained during initial driving, compensating a switching capability (Fig. 8) of the at least one of transistors (Tsw1 or Tsw2; Fig. 6) included in the sub-pixel (P; Fig. 6).  
Park et al does not expressly disclose turning off a switching transistor, a driving transistor, and a sensing transistor coupled to a light emitting diode; 
applying a sensing data voltage to a data line and also to a gate electrode node of a driving transistor through a turned on switching transistor; 
applying a first reference voltage to a reference line and also to a source electrode node of the driving transistor through a turned on sensing transistor, 5Application No. 17/496,573 Reply to Office Action Dated May 9, 2022 
applying a first low-potential voltage to a first power line coupled to the light emitting diode; 
turning on the driving transistor using, at least in part, a charged stored in a capacitor coupled to the driving transistor; 
applying a sensing voltage to a sensing node of the driving transistor; 
blocking the first reference voltage to the reference line; 
applying a second low-potential voltage higher than the first low-potential voltage to the first power line coupled to the light emitting diode; 
applying a sensing signal to a sampling circuit coupled to the reference line; 
obtaining the sensing voltage as the sensing value from the sub-pixel at the sampling circuit.
Park (Fig. 1-19) discloses turning off (Fig. 19; wherein prior to S1710 all transistors are turned off) a switching transistor (T1; Fig. 4), a driving transistor (DRT; Fig. 4), and a sensing transistor (T2; Fig. 4) coupled to a light emitting diode (OLED; Fig. 4); 
applying a sensing data voltage (Vdata during S1710; Fig. 18) to a data line (DL; Fig. 4) and also to a gate electrode node (N1; Fig. 4) of a driving transistor (DRT; Fig. 4) through a turned on (SCAN1 during S1710; Fig. 18) switching transistor (T1; Fig. 4); 
applying (SPRE; Fig. 18 and 4) a first reference voltage (Vref; Fig. 4 and 18) to a reference line (SL; Fig. 4 and 18) and also to a source electrode node (N2; Fig. 4) of the driving transistor (DRT; Fig. 4) through a turned on (SCAN2; Fig. 18) sensing transistor (T2; Fig. 4), 5Application No. 17/496,573 Reply to Office Action Dated May 9, 2022 
applying a first low-potential voltage (GND; Fig. 7-9) to a first power line (EVSS; Fig. 7) coupled to the light emitting diode (OLED; Fig. 7); 
turning on the driving transistor (DRT; Fig. 7) using, at least in part (Fig. 8), a charged stored in a capacitor coupled (Cst; Fig. 7) to the driving transistor (DRT; Fig. 7); 
applying a sensing voltage (SENSING; Fig. 7) to a sensing node (N2; Fig. 7) of the driving transistor (DRT; Fig. 7); 
blocking (S1720-S1430 see SPRE; Fig. 18) the first reference voltage (Vref; Fig. 4) to the reference line (RL; Fig. 4); 
applying a second low-potential voltage higher (Fig. 7 and 8; wherein discloses EVSS is raised during sensing to reduce noise) than the first low-potential voltage (GND; Fig. 7) to the first power line (EVSS; Fig. 7) coupled to the light emitting diode (OLED; Fig. 7); 
applying (S1430 during SAM; Fig. 18) a sensing signal (SENSING; Fig. 7) to a sampling circuit (410; Fig. 4) coupled to the reference line (RL; Fig. 4); 
obtaining (S1430 during SAM; Fig. 18) the sensing voltage (SENSING; Fig. 7) as the sensing value from the sub-pixel (Fig. 4 and 7) at the sampling circuit (410; Fig. 4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Park et al’s display device by applying a cathode voltage adjustment during sensing, as taught by Park’s, so to use a display device with a cathode voltage adjustment during sensing for providing a, each organic light emitting diode for sensing the driving transistor characteristic values reflect-pixel sensing driving and cost, more accurately senses drive transistor characteristics that enable the controller, organic light emitting display device and its driving method (Technical Problem).

Claim 11, Park et al (Fig. 3-22) discloses wherein the compensation (Fig. 6) comprises changing a gate voltage (VGH1 or VGH2; Fig. 8) for turning on the at least one of the transistors (Tsw1 or Tsw2; Fig. 6) included in the sub-pixel (P; Fig. 6).  

Claim 12, Park et al (Fig. 3-22) discloses wherein the compensation (Fig. 6) comprises raising a gate high voltage (VGH1 or VGH2; Fig. 8) in correspondence with a decrease in the driving capability (See translation; wherein discloses “the present invention generates sensing data Sdata by sensing threshold voltages of the first switching transistor Tsw1 or the second switching transistor Tsw2 for each pixel P, The threshold voltage of the first switching transistor Tsw1 and / or the second switching transistor Tsw2 can be compensated based on the sensing data Sdata for each pixel P”) of at least one of a switching transistor (Tsw1; Fig. 6) or a sensing transistor (Tsw2; Fig. 6) included in the sub-pixel (P; Fig. 6).

Response to Arguments
Applicant's arguments with respect to claims 1-12 have been considered but are moot in view of the new ground(s) of rejection. 
In view of arguments, the references of Park et al (KR 10-2015-0061548 A), Woo et al (US 2014/0176525 A1), and Park (KR 10-2017-0081033 A) have been used for new ground rejection.
Claims 1 and 7 and rejected in view of newly discovered reference(s) to Woo et al (US 2014/0176525 A1).
Claim 10 is rejected in view of newly discovered reference(s) to Park (KR 10-2017-0081033 A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        10/04/2022